Groesbeck, C. J.,
(dissenting’.) While I concur with the majority of the court as to the equities of the case at bar, I dissent from that part of the opinion and judgment which settles the relief to be given to the complainant. The elaborate and learned opinion of my Brother Conaway establishes to my mind that the doctrines of license and equitable estoppel must be applied to the determination of this case, and that the cornplainantis entitled to relief under these well-known equitable doctrines. The rule is clear that, if the owner of an estate stands by and suffers another, who supposes himself to be. entitled to certain lands, to go thereon and make improvements and expend money there,— particularly if this is done by the invitation of the owner, under promise of title, — ■ a court of equity will compel such owner, when he afterwards seeks to assert his title, to indemnify the one who made the expenditure, by making pecuniary compensation; and in such case, if the owner resorts to a court of la w and brings an action of ejectment, a court of equity, at the suit of the party making the expenditure, will work out the equitable principle by restraining the ejectment suit until compensation is made. 1 Pom. Eq. Jur- *561§ 390, and the cases there cited. By a general and public invitation on the part of Col. Hart, extended to those of his class, the complainant occupied the parcels of land, and erected and maintained valuable improvemen ts thereon. By these acts and those of others, contemporary with him, a town was started, and the desert-land claim of Col. Hart became largely enhanced in value. This occupancy and improvement of the complainant was acquiesced in by Col. Hart, his agent, and his successors in title, until September 7, 1885, when formal demand was made by Mrs. Hart upon complainant for the possession of the premises. Prior to that time she had tendered to the complainant a deed to all the parcels of land, in amount 87 feet, upon which he had made lasting and permanent improvements, and this offer was oE the same tenor as that made and accepted by others in the same situation as complainant. The price fixed was only $42, and the rate fixed for each lot and portion of a lot actually improved by complainant was the same as that given to the other settlers and occupants under Col. Hart’s invitation. It was all that complainant had a right to expect, even under his construction of the general understanding of the early inhabitants and occupants of'thetown of Buffalo; yet this offer was refused, and the complainant demanded more land. If specific performance had been decreed to him, it is clear from the testimony that complainant would have only obtained the lots and parcels of lots covered by the deeds. Mrs. Hart has therefore acted in good faith, and the evidence discloses-that she honestly endeavored to respect every obligation and to redeem every promise made by her deceased husband, although she claimed that such obligation on her part was a moral, rather than a legal, obligation. The complainant does not object as to the price fixed in the deed for the land thereby granted. He is in the position of having forced the defendant into this protracted and expensive litigation. Nay, more, he has boldly attacked the title of his licensor, and that of the successors to the title, by attempting, with others, to have the patent withheld or canceled; thus compelling the outlay of a considerable sum, expended to meet his charges. By assailing the title he has evidently sought to coerce a settlement from the widow and adminis-tratrix in his own way and upon his own terms. While this conduct of the complainant may not operate to defeat his right to relief, it does not address itself favorably to a court of conscience. I concur with the majority of the court that he should be mulcted with the costs. Following the reasoning as set forth so ably in the majority opinion, complainant never had any title to theparcels of landclaimed by him, and occupied and improved by him, and it cannot be granted to him. His right, then, is solely to be reimbursed, for his outlay, to be paid for his improvements. His right to the use and possession of the premises ceased when demand was made upon him for their surrender, and he should not have a farthing for the use and occupation of them since that date. The value of the improvements should be ascertained as at the date of this demand, and interest should be computed thereon to the time of making the computation under the order of the district court. From this amount should be deducted the rents, issues, and profits of the premises since the date of demand, with interest thereon from the time the same were severally paid. The residue should be decreed to be a lien upon the premises, after a reasonable time is given to the defendant to pay the same; and the premises should be sold to satisfy this lien under the direction of the district court. At the time of the taking of the testimony the rents had amounted to more than the value of the improvements, and since that timenearly four years have elapsed. Ido not think that this considerable sum should go to the complainant, and that he should be paid the present value of the premises. The computation I have suggested seems to me to be more equitable and just than the one adopted in the majority opinion, and for these reasons I dissent from the judgment and the opinion rendered in this case.